Zan

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

---- n=-X
MICHAEL MAROM,
Plaintiff,
ORDER
v.
18 CV 12094 (VB)
AUDREY PIEROT and MARK GORDON,
Defendants.
anne nen nen een nee X

 

 

On January 16, 2020, Magistrate Judge McCarthy issued a Report and Recommendation
respecting defendants’ motions to dismiss; plaintiff’s motions for default judgment, summary
judgment, and to file additional documents; and defendant Gordon’s motion for an extension of
time to respond to and enforce the state court stipulation. (Doc. #62).

On January 29, 2020, the Court extended all parties’ deadlines to file objections to the
Report and Recommendation to February 21, 2020. (Doc. #64).

On January 31, 2020, plaintiff, proceeding pro se, submitted objections to the Report and
Recommendation. (Docs. ##66-67). As a result, on February 4, 2020, the Court reset
defendants’ deadline to respond to plaintiff’s objections to the Report and Recommendation to
February 18, 2020. (Doc. #68).

However, on February 18, 2020, the Court received additional objections from plaintiff
(Doc. #72), defendant Gordon (Doc. #71), as well as a response to plaintiffs objections from
defendant Pierot. (Doc. #69). a

On February 20, 2020, defendant Gordon submitted a request to strike plaintiffs
February 18 submission. (Doc. #73). The following day, the Court received a declaration from
defendant Pierot instructing the Court that she would be relying on defendants’ previous
submissions in response to the objections made by plaintiff. (Doc. #74).!

To the extent defendant Gordon has requested the Court strike plaintiff’s February 18
objection to the Report and Recommendation (Doc. #72), that request is DENIED.

 

I Defendant Pierot’s February 18 and 21, 2020 submissions were made on the Electronic
Case Filing (“ECF”) system by Clifford Bond, an attorney acting on Pierot’s behalf who has not
entered an appearance in this action. If Mr. Bond seeks to represent defendant Pierot in this
action, he shall file an appearance on the docket.

As a result of Mr. Bond’s actions, defendant Pierot’s recent submission (Doc. #74) was
made on ECF but proof of service has not been filed on the docket. Accordingly, there is no
indication on the docket whether plaintiff or defendant Gordon has received this submission.

1
Accordingly, the Court extends plaintiff’s deadline to respond to defendant
Gordon’s objections only to March 9, 2020. No further extensions will be granted.

If defendants Gordon and Pierot wish to respond to plaintiff’s objections (Doc. ##66,
67, 72), they may do so by March 9, 2020. No further extensions will be granted. Ifthe
Court does not receive a submission from defendants, the Court will deem defendants to be
relying on their prior submissions respecting plaintiff’s objections to the Report and
Recommendation.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

The Clerk is instructed to mail a copy of this Order to all parties at their addresses on the
docket along with defendant Pierot’s February 21, 2020 declaration. (Doc. #74).

Dated: February 24, 2020
White Plains, NY SO ORDERED:

VW,

Vincent L. Briccetti
United States District Judge

 
